       2:16-cr-20044-SEM-TSH # 139           Page 1 of 2                                         E-FILED
                                                                 Thursday, 14 February, 2019 03:12:26 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                       Plaintiff,     )
                                      )
       vs.                            )                     Case No.       16-CR-20044
                                      )
EDWIN J. GIRE and GRAYSON ENTERPRISES )
INC., d/b/a GIRE ROOFING,             )
                                      )
                       Defendants.    )



                                   NOTICE OF APPEAL




       Defendant, EDWIN J. GIRE, appeals to the Seventh Circuit United States Court of

Appeals from the judgement and sentence imposed by docket order on February 7, 2019 and

written judgment order filed on February 13, 2019.



                                            Respectfully submitted,

                                            EDWIN J. GIRE, Defendant

                                            By:      /s/J. Steven Beckett
                                                     J. Steven Beckett, His Attorney



J. STEVEN BECKETT
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mail: steve@beckettlawpc.commailto:steve@beckettwebber.com
       2:16-cr-20044-SEM-TSH # 139           Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I electronically filed the above Notice of

Appeal with the Clerk of Court using the CM/ECF system which will send notification of

such filing(s) to the following:

       Eugene Miller, Assistant U.S. Attorney - 201 South Vine Street, Urbana, IL

       Peter Wise, Gates, Wise, Schlosser, & Goebel, 1231 S. 8th St., Springfield, IL

and I hereby certify that on February 14, 2019, I mailed by United States Postal Service, first

class postage prepaid and legibly addressed, the document(s) to the following non-registered

participants:

       N/A

                                            Respectfully submitted,

                                            EDWIN J. GIRE, Defendant

                                            By:    /s/J. Steven Beckett
                                                   J. Steven Beckett, His Attorney

J. STEVEN BECKETT
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mail: steve@beckettlawpc.commailto:steve@beckettwebber.com
